Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8, relating to the Dynex Capital, Inc. 2004 Stock Incentive Plan, of our reports dated March 13, 2009, relating to the consolidated financial statements and the effectiveness of Dynex Capital, Inc.’s internal control over financial reporting, appearing in Company’s Annual Report on Form10-K for the year ended December31, /s/ BDO SEIDMAN, LLP Richmond,
